Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections – Duplicate Claims
Applicant is advised that should claim 10 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985), In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982), In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970), In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and similarly recited claims 11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and similarly recited claims 9 and 20 of copending Application No. 16/870,885. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in the instant application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Dependencies in the instant application are rejected because they depend from their respective base claims and/or rejected because they include similar subject matter as dependent claims in the copending application. 
Claims 1 and similarly recited claims 11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and similarly recited claims 12 and 20 of copending Application No. 16/870,879. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in the instant application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Dependencies in the instant application are rejected because they depend from their respective base claims and/or rejected because they include similar subject matter as dependent claims in the copending application. 
Claims 1 and similarly recited claims 11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and similarly recited claims 10 and 20 of copending Application No. 16/870,892. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in the instant application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Dependencies in the instant application are rejected because they depend from their respective base claims and/or rejected because they include similar subject matter as dependent claims in the copending application. 
Claims 1 and similarly recited claims 11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and similarly recited claims 11 and 20 of copending Application No. 16/870,882. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in the instant application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Dependencies in the instant application are rejected because they depend from their respective base claims and/or rejected because they include similar subject matter as dependent claims in the copending application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kawai et al. U.S. PGPub 2011/0285345 A1 (hereinafter Kawai).
Regarding Claim 20, Kawai teaches a method of providing charging power to a vehicle (Kawai, Figs. 1 and 2; Abstract), comprising receiving, by a first controller (Kawai, Fig. 1, Element 23; Para. [0068], Lines 1-2 “terminal controller”. Connected to the first vehicle illustrated in the figure.) of a first power dispenser (Kawai, Fig. 1, Element 7/18; Para. [0064], Lines 1-6, and Para. [0066], Lines 1-13 “user operation unit/charge terminal”, Para. [0067], Lines 1-3. It appears the invention uses both numerals 7 and 18 for the same element of the invention.) and a second controller (Kawai, Fig. 1, Element 23; Paras. [0068], Lines 1-2 “terminal controller”. Connected to the second vehicle illustrated in the figure.) of a second power dispenser (Kawai, Fig. 1, Element 7/18; Any one of the plurality of “charge terminals 18”), control signals (Kawai, Fig. 1, Signals “Sa”, “Sb” and “Sc”. Discussed throughout the disclosure.) from a master controller (Kawai, Fig. 1, Element 55, “Charge Control Unit”; Para. [0074]) a first control signal to charge a first vehicle coupled to a first power dispenser DC electrical power output of a first power dispenser (Kawai, Fig. 1, Element 22; Paras. [0067] – [0071]. Connected to the first vehicle illustrated in the figure.), supplying power to a direct current (DC) electrical power input of the first power dispenser (Kawai, Fig. 1, Element 21; Paras. [0067] – [0071]), responsive to the control signals (Kawai, Fig. 1, Signals “Sa”, “Sb” and “Sc”), opening a switch from the DC electrical power input of the first power dispenser to a pass-through DC electrical power output of the first power dispenser, responsive to the control signals, closing a switch from the DC electrical power input of the first power dispenser to a first dispenser DC electrical power output, and providing DC electrical power to the vehicle through the first dispenser DC electrical power output (Kawai, Fig1. 1 and 3, Element 14; Paras. [0066], - [0075]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. U.S. PGPub 2011/0285345 A1 (hereinafter Kawai) in view of Chen et al. U.S. PGPub 2017/0346327 A1 (hereinafter Chen).
Regarding Claim 1, Kawai teaches a charging system (Kawai, Figs. 1 and 2; Abstract), comprising a plurality of power charging cabinets (Kawai, Figs. 1 and 2, Element 6; Paras. [0064] and [0108], “charge converter device”, “arranged in various locations”), each power charging cabinet being configured with a plurality of electrical power outputs (Kawai, Figs. 1 and 2, Connections between Element 6 and Elements 7, not separately numbered; Para. [0074], Lines 5-14. See annotated Fig. 1 below.), at least one power dispenser coupled to at least one of the plurality of electrical power outputs (Kawai, Fig. 1, Element 7/18; Para. [0064], Lines 1-6, and Para. [0066], Lines 1-13 “user operation unit/charge terminal”, Para. [0067], Lines 1-3. It appears the invention uses both numerals 7 and 18 for the same element of the invention.), the power dispensers also having a controller configured to control electrical power delivery to a destination (Kawai, Fig. 1, Element 23; Para. [0068], Lines 1-2 “terminal controller”), and a central control system (Kawai, Fig. 1, Element 55, “Charge Control Unit”; Para. [0074]) configured to communicate with controllers (Kawai, Fig. 1, Elements 23. Via “communication control part 33”; Para. [0073]) of the power dispensers (Kawai, Fig. 1, Elements 7/18) of the at least one power dispenser (Kawai, Paras. [0071] - [0074]), but does not teach a dispenser chain, i.e. having more than one dispenser electrically coupled to a single output.  

    PNG
    media_image1.png
    714
    774
    media_image1.png
    Greyscale

Chen, however, teaches at least one power dispenser chain (Chen, Fig. 3, Element 1; Paras. [0025] – [0026], “battery charge apparatus”, made up of a plurality of charging modules 10_1, 10_2 and 10_3 as illustrated in Fig. 3, and each charging module made up of multiple “charge units 104” as illustrated in Fig. 2.) coupled to at least one of the plurality of electrical power outputs (Chen, Fig. 3, Element 20, “power supply device”; Paras. [0025] – [0026]. Where Chen’s “power supply device” is equated to one of the plurality of electrical power outputs of Kawai.), each of the power dispenser chains having more than one addressable power dispenser electrically coupled thereto (Chen, Figs. 3 and 4, Elements 10_1, 10_2 and 10_3) and each of the power dispensers being configured to be addressed based on a vehicle identifier of a vehicle coupled to an addressed power dispenser (Chen, Para. [0032], “charge-unit-address code”), each of the power dispensers (Chen, Fig. 2, Element 10; Para. [0024], “charge module”) also having a controller (Chen, Fig. 2, Element 100, “processor”; Para. [0024]) configured to control electrical power delivery to a destination chosen from a charging power output of the power dispenser (Chen, Fig. 2, One or more of outlets - Elements 104) and to another power dispenser in the power dispenser chain (Chen, Fig. 3, Element 10_2 or 10_3; Paras. [0025] – [0026], “battery charge apparatus”, made up of a plurality of charging modules), and a central control system configured to communicate with controllers of the power dispensers of the at least one power dispenser chain (Chen, Paras. [0032] – [0046], Where the processor of charging module 10_1 becomes the master controller of the charge system as stated in Para. [0032].).
It would have been obvious to a person having ordinary skill in the art to understand that although Kawai is silent as to multiple battery charging outputs connected to each output of the plurality of electrical power outlets, Kawai would naturally incorporate, where possible, some type of conventional expansion of the number of possible charging outlets commonly understood in the art in order to relieve what has become known as “Charge Point Anxiety”, i.e. the angst one experiences when one needs access to a charge point only to find other cars blocking and not using the charge point.  The expansion of the availability of charging points taught by Chen, for providing multiple locations for connection to a charging outlet, teaches one of the many conventional battery charging expansion ideas utilized in the art for providing more options for locating a charging point, thus relieving the charge point anxiety of the users.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Chen, to provide more access to the charging system outlets of Kawai.
Regarding Claim 2, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 1.  Furthermore, Kawai teaches wherein each of the power charging cabinets includes a communications hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”).  
Regarding Claim 5, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 1.  Furthermore, Kawai teaches wherein each of the power charging cabinets includes a master controller (Kawai, Fig. 1, Element 55, “Charge Control Unit”; Para. [0074]), the master controller being configured to communicate with the controllers (Kawai, Fig. 1, Elements 23. Via “communication control part 33”; Para. [0073]) of the power dispensers (Kawai, Fig. 1, Elements 7/18) coupled to the power charging cabinets (Kawai, Figs. 1 and 2, Element 6).  
Regarding Claim 6, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 1.  Furthermore, Kawai teaches wherein each of the power charging cabinets includes a master controller (Kawai, Fig. 1, Element 55, “Charge Control Unit”; Para. [0074]), and a communication hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”), the master controller being configured to communicate with the communications hub (Kawai, Fig. 1; Paras. [0073] - [0074]).  
Regarding Claim 7, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 1.  Furthermore, Kawai teaches wherein each of the power charging cabinets includes a master controller (Kawai, Fig. 1, Element 55, “Charge Control Unit”; Para. [0074]), and a communication hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”), the master controller being configured to communicate with the communication hub (Kawai, Fig. 1; Paras. [0073] - [0074]).  
Furthermore, Chen teaches the communication hub being configured to receive vehicle identification information (Chen, Paras. [0032] – [0046], “charge-unit-address code”, Where the processor of charging module 10_1 becomes the master controller of the charge system as stated in Para. [0032].).  
It would have been obvious to a person having ordinary skill in the art to understand that although Kawai is silent as to multiple battery charging outputs connected to each output of the plurality of electrical power outlets, Kawai would naturally incorporate, where possible, some type of conventional expansion of the number of possible charging outlets commonly understood in the art in order to relieve what has become known as “Charge Point Anxiety”, i.e. the angst one experiences when one needs access to a charge point only to find other cars blocking and not using the charge point.  The expansion of the availability of charging points taught by Chen, for providing multiple locations for connection to a charging outlet, teaches one of the many conventional battery charging expansion ideas utilized in the art for providing more options for locating a charging point, thus relieving the charge point anxiety of the users.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Chen, to provide more access to the charging system outlets of Kawai.
Regarding Claim 8, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 1.  Furthermore, Kawai teaches wherein each of the power charging cabinets includes a master controller (Kawai, Fig. 1, Element 55, “Charge Control Unit”; Para. [0074]), and a communication hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”), the master controller being configured to communicate with the communication hub (Kawai, Fig. 1; Paras. [0073] - [0074]).  
Furthermore, Chen teaches the communication hub being configured to receive vehicle identification information relating to a vehicle coupled to a power dispenser and the power dispensers configured to provide power dispenser identification to the communication hub (Chen, Paras. [0032] – [0046], “charge-unit-address code”, Where the processor of charging module 10_1 becomes the master controller of the charge system as stated in Para. [0032].).  
It would have been obvious to a person having ordinary skill in the art to understand that although Kawai is silent as to multiple battery charging outputs connected to each output of the plurality of electrical power outlets, Kawai would naturally incorporate, where possible, some type of conventional expansion of the number of possible charging outlets commonly understood in the art in order to relieve what has become known as “Charge Point Anxiety”, i.e. the angst one experiences when one needs access to a charge point only to find other cars blocking and not using the charge point.  The expansion of the availability of charging points taught by Chen, for providing multiple locations for connection to a charging outlet, teaches one of the many conventional battery charging expansion ideas utilized in the art for providing more options for locating a charging point, thus relieving the charge point anxiety of the users.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Chen, to provide more access to the charging system outlets of Kawai. 
Regarding Claim 9, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 1.  Furthermore, Kawai teaches wherein each of the power charging cabinets includes a communications hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”) and the communications hub is configured to communicate with a scheduling server, the scheduling server being configured to schedule charging of the vehicle (Kawai, Fig. 1, Element 51, “Server”; Paras. [0108], [0118] and [0139]). 
Regarding Claim 10, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 1.  Furthermore, Kawai teaches wherein each of the power charging cabinets includes a communications hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”) and the communications hub is configured to communicate with a diagnostic server, the diagnostic server being configured to identify diagnostics of any of vehicles, power charging cabinets, and power dispensers (Kawai, Fig. 1, Element 35, “fault detection part”; Paras. [0077] - [0078] and [0095]).  
Regarding Claim 19, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 1.  Furthermore, Kawai teaches wherein each of the plurality of power charging cabinets includes a communications hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”) and the communications hub communicates with a diagnostic server, the diagnostics server configured to identify diagnostics of any of vehicles, power charging cabinets, and power dispensers (Kawai, Fig. 1, Element 35, “fault detection part”; Paras. [0077] - [0078] and [0095]).
Regarding Claim 11, Kawai teaches a charging system (Kawai, Figs. 1 and 2; Abstract), comprising a plurality of power charging cabinet (Kawai, Figs. 1 and 2, Element 6; Paras. [0064] and [0108], “charge converter device”, “arranged in various locations”), each power charging cabinet configured with a plurality of electrical power outputs (Kawai, Figs. 1 and 2, Connections between Element 6 and Elements 7, not separately numbered; Para. [0074], Lines 5-14. See annotated Fig. 1 above.), a power dispenser coupled to one of the plurality of power outputs (Kawai, Fig. 1, Element 7/18; Para. [0064], Lines 1-6, and Para. [0066], Lines 1-13 “user operation unit/charge terminal”, Para. [0067], Lines 1-3. It appears the invention uses both numerals 7 and 18 for the same element of the invention.), the first power dispenser (Kawai, Fig. 1, Element 7/18) receiving power from the electrical power output (Kawai, Figs. 1 and 2, Connections between Element 6 and Elements 7, not separately numbered) of the power charging cabinet (Kawai, Figs. 1 and 2, Element 6) based on the state of a first switching unit associated with the first power dispenser (Kawai, Fig. 1, Element 14, “switching circuit”), a central control system (Kawai, Fig. 1, Element 55, “Charge Control Unit”; Para. [0074]) communicating with a first controller of the first power dispenser (Kawai, Fig. 1, Element 23. Via “communication control part 33”; Para. [0071] – [0074]) , but does not teach a dispenser chain, i.e. having more than one dispenser electrically coupled to a single output.  
Chen, however, teaches a power dispenser chain (Chen, Fig. 3, Element 1; Paras. [0025] – [0026], “battery charge apparatus”, made up of a plurality of charging modules 10_1, 10_2 and 10_3 as illustrated in Fig. 3, and each charging module made up of multiple “charge units 104” as illustrated in Fig. 2.) coupled to one of the plurality of power outputs (Chen, Fig. 3, Element 20, “power supply device”; Paras. [0025] – [0026]. Where Chen’s “power supply device” is equated to one of the plurality of electrical power outputs of Kawai.), the power dispenser chain having at least a first power dispenser (Chen, Figs. 3 and 4, Elements 10_1, “first charge unit”) and a second power dispenser (Chen, Figs. 3 and 4, Elements 10_2, “second charge unit”) each of the power dispensers configured to be addressed based on a vehicle identifier of a vehicle coupled to the first power dispenser or the second power dispenser (Chen, Para. [0032], “charge-unit-address code”), the first power dispenser coupled to the second power dispenser (Chen, Figs. 3 and 4), the first power dispenser receiving power from the electrical power output (Chen, Fig. 3, Element 20, “power supply device”; Paras. [0025] – [0026]. Where Chen’s “power supply device” is equated to one of the plurality of electrical power outputs of Kawai.) and the second power dispenser selectively receiving power from the first power dispenser based on the state of a first switching unit associated with the first power dispenser (Chen, Paras. [0032] – [0039]), a central control system communicating with a first controller of the first power dispenser and with a second controller of the second power dispenser (Chen, Paras. [0032] – [0046], Where the processor of charging module 10_1 becomes the master controller of the charge system as stated in Para. [0032].). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kawai is silent as to multiple battery charging outputs connected to each output of the plurality of electrical power outlets, Kawai would naturally incorporate, where possible, some type of conventional expansion of the number of possible charging outlets commonly understood in the art in order to relieve what has become known as “Charge Point Anxiety”, i.e. the angst one experiences when one needs access to a charge point only to find other cars blocking and not using the charge point.  The expansion of the availability of charging points taught by Chen, for providing multiple locations for connection to a charging outlet, teaches one of the many conventional battery charging expansion ideas utilized in the art for providing more options for locating a charging point, thus relieving the charge point anxiety of the users.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Chen, to provide more access to the charging system outlets of Kawai. 
Regarding Claim 12, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 11.  Furthermore, Kawai teaches wherein each of the plurality of power charging cabinets includes a communications hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”).    
Regarding Claim 14, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 11.  Furthermore, Kawai teaches wherein each of the plurality of power charging cabinets includes a master controller (Kawai, Fig. 1, Element 55, “Charge Control Unit”; Para. [0074]), the master controller being configured to communicate with the first controller and the second controller (Kawai, Fig. 1, Elements 23. Via “communication control part 33”; Para. [0073]).  
Regarding Claim 15, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 11.  Furthermore, Kawai teaches wherein each of the plurality of power charging cabinets includes a master controller (Kawai, Fig. 1, Element 55, “Charge Control Unit”; Para. [0074]), and a communication hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”), the master controller being configured to communicate with the communication hub (Kawai, Fig. 1; Paras. [0073] - [0074]).  
Regarding Claim 16, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 11.  Furthermore, Kawai teaches wherein each of the plurality of power charging cabinets includes a master controller (Kawai, Fig. 1, Element 55, “Charge Control Unit”; Para. [0074]), and a communication hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”), the master controller being configured to communicate with the communication hub (Kawai, Fig. 1; Paras. [0073] - [0074]) .  
Furthermore, Chen teaches the communication hub being configured to receive vehicle identification information (Chen, Paras. [0032] – [0046], “charge-unit-address code”, Where the processor of charging module 10_1 becomes the master controller of the charge system as stated in Para. [0032].).  
It would have been obvious to a person having ordinary skill in the art to understand that although Kawai is silent as to multiple battery charging outputs connected to each output of the plurality of electrical power outlets, Kawai would naturally incorporate, where possible, some type of conventional expansion of the number of possible charging outlets commonly understood in the art in order to relieve what has become known as “Charge Point Anxiety”, i.e. the angst one experiences when one needs access to a charge point only to find other cars blocking and not using the charge point.  The expansion of the availability of charging points taught by Chen, for providing multiple locations for connection to a charging outlet, teaches one of the many conventional battery charging expansion ideas utilized in the art for providing more options for locating a charging point, thus relieving the charge point anxiety of the users.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Chen, to provide more access to the charging system outlets of Kawai.  
Regarding Claim 17, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 11.  Furthermore, Kawai teaches wherein each of the plurality of power charging cabinets includes a master controller (Kawai, Fig. 1, Element 55, “Charge Control Unit”; Para. [0074]), and a communication hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”), the master controller being configured to communicate with the communication hub (Kawai, Fig. 1; Paras. [0073] - [0074]).  
Furthermore, Chen teaches the communication hub being configured to receive vehicle identification information relating to a vehicle coupled to a power dispenser and the power dispensers providing power dispenser identification to the communication hub (Chen, Paras. [0032] – [0046], “charge-unit-address code”, Where the processor of charging module 10_1 becomes the master controller of the charge system as stated in Para. [0032].).  
It would have been obvious to a person having ordinary skill in the art to understand that although Kawai is silent as to multiple battery charging outputs connected to each output of the plurality of electrical power outlets, Kawai would naturally incorporate, where possible, some type of conventional expansion of the number of possible charging outlets commonly understood in the art in order to relieve what has become known as “Charge Point Anxiety”, i.e. the angst one experiences when one needs access to a charge point only to find other cars blocking and not using the charge point.  The expansion of the availability of charging points taught by Chen, for providing multiple locations for connection to a charging outlet, teaches one of the many conventional battery charging expansion ideas utilized in the art for providing more options for locating a charging point, thus relieving the charge point anxiety of the users.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Chen, to provide more access to the charging system outlets of Kawai.  
Regarding Claim 18, The combined teaching of references Kawai and Chen discloses the claimed invention as stated above in claim 11.  Furthermore, Kawai teaches wherein each of the plurality of power charging cabinets includes a communications hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”) and the communications hub communicates with a scheduling server, the scheduling server being configured to schedule charging of the vehicle (Kawai, Fig. 1, Element 51, “Server”; Paras. [0108], [0118] and [0139]). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. U.S. PGPub 2011/0285345 A1 (hereinafter Kawai) in view of Chen et al. U.S. PGPub 2017/0346327 A1 (hereinafter Chen) as applied to claim 1 above, and further in view of Karner et al. U.S. PGPub 2013/0151293 A1 (hereinafter Karner).
Regarding Claim 3, Kawai teaches wherein each of the power charging cabinets includes a communications hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”), but does not explicitly teach communicating via a radio frequency link.
Karner, however, teaches each of the power charging cabinets includes a communications hub and the communications hub is configured to communicate with vehicles via a radio frequency link (Karner, Fig. 1, Element 110; Paras. [0049] and [0069]).  
Absent of showing criticality to use wired communication between the charging cabinet communications hub and the vehicle controller(s), it would have been an obvious matter of design choice to choose either wired or wireless communication based on the desired application, since applicant has not disclosed that wired communication solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with commonly understood in the art wireless communication, again based on the desired application. 
Regarding Claim 4, Kawai teaches wherein each of the power charging cabinets includes a communications hub (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”), but does not explicitly teach communicating via a radio frequency link including a Bluetooth link.
Karner, however, teaches each of the power charging cabinets includes a communications hub and the communications hub is configured to communicate with vehicles via a radio frequency link and the radio frequency link includes a Bluetooth link (Karner, Fig. 1, Element 110; Paras. [0049] and [0069]).  
Absent of showing criticality to use wired communication between the charging cabinet communications hub and the vehicle controller(s), it would have been an obvious matter of design choice to choose either wired or wireless communication based on the desired application, since applicant has not disclosed that wired communication solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with commonly understood in the art wireless communication, again based on the desired application.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. U.S. PGPub 2011/0285345 A1 (hereinafter Kawai) in view of Chen et al. U.S. PGPub 2017/0346327 A1 (hereinafter Chen) as applied to claim 11 above, and further in view of Karner et al. U.S. PGPub 2013/0151293 A1 (hereinafter Karner).
Regarding Claim 13, Kawai teaches wherein each of the plurality of power charging cabinets includes a communications hub  (Kawai, Fig. 1, Element 33; Para. [0073], “vehicle communication control part”), but does not explicitly teach communicating via a radio frequency link.
Karner, however, teaches each of the plurality of power charging cabinets includes a communications hub and the communications hub communicates with vehicles via a radio frequency link (Karner, Fig. 1, Element 110; Paras. [0049] and [0069]).  
Absent of showing criticality to use wired communication between the charging cabinet communications hub and the vehicle controller(s), it would have been an obvious matter of design choice to choose either wired or wireless communication based on the desired application, since applicant has not disclosed that wired communication solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with commonly understood in the art wireless communication, again based on the desired application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khoo et al. U.S. PGPub 2013/0110296 teaches communication while charging electric vehicles.
Shorten et al. U.S. PGPub 2020/0376969 teaches directing power flow between multiple devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859